Citation Nr: 0512607	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-28 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chalazion.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board notes that the effective date for the award of 
service connection for the veteran's diabetes actually 
predates the receipt of his original claim for disability 
compensation benefits on May 16, 2002.  It appears that the 
difference in dates is perhaps due to a VA regulation 
promulgated May 8, 2001, that established an effective date 
of July 9, 2001, when diabetes mellitus, type II, was added 
to the list of presumptive diseases associated with exposure 
to herbicides in the Republic of Vietnam.  See 66 Fed. Reg. 
23,166-23,169 (May 8, 2001).  The RO established July 9, 
2001, as the effective date for service connection, and a 20 
percent rating, in this case.  

The effective date for including diabetes mellitus as a 
presumptive disease was amended in June 2004.  See 69 Fed. 
Reg. 31,882-31,883 (June 4, 2004).  The change was the result 
of a decision by the United States Court of Appeals for the 
Federal Circuit.  See Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368, 1376 (holding that the effective date 
of the regulation change should be the date of the rule's 
issuance).  The June 2004 change established the new 
effective date of May 8, 2001, the date the original rule 
change was published.  

The Board expresses no opinion as to the proper effective 
date for the grant of service connection and the effective 
date of the 20 percent rating established for the veteran's 
diabetes mellitus in this case.  This is so because the Board 
does not have jurisdiction to decide the effective date 
question.  The RO has set July 9, 2001, as the effective date 
for the award, and because the veteran has appealed the 
original rating awarded from that date, the issue now before 
the Board is only whether a higher rating should be 
established at any point since that date.  (The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).)

(Consideration of the claim of service connection for left 
knee disability and the claim for a higher initial rating for 
PTSD is deferred pending completion of the development sought 
in the remand below.)


FINDINGS OF FACT

1.  The veteran's chalazion is not related to service.

2.  The veteran's diabetes mellitus has been manifested by a 
need for daily insulin, and a restricted diet.  His 
activities have not required regulation, such as avoidance of 
strenuous occupational or recreational activities.


CONCLUSIONS OF LAW

1.  The veteran does not have a chalazion that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met at any time since the 
grant of service connection.  38 U.S.C.A. §§ 1155, 1154(b), 
5107 (West. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.119, Diagnostic Code 7913 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1964 to 
October 1968.  He served in the Republic of Vietnam from 
September 1966 to October 1967.  The veteran received a 
Purple Heart Medal for wounds received on June 7, 1967.  He 
asserts that his diabetes is more severely disabling than 
contemplated by the 20 percent rating and that a chalazion is 
due to a gunshot wound sustained in service.  

A review of the veteran's service medical records (SMRs) does 
not reflect treatment for a gunshot wound (GSW) of any type.  
His September 1968 separation physical examination did note 
that he had suffered superficial wounds of the right cheek 
and the right knee.  An accompanying clinical entry from 
September 1968 also noted the superficial wounds.  The SMRs 
are negative for any type of GSW residual of the eyes or 
eyelids.  

The veteran submitted his claim for disability compensation 
benefits in May 2002.  He did not identify any source of 
medical treatment on his claim for benefits.  He did include 
a copy of an operative report pertaining to surgery on his 
right ankle that was performed in October 2001.  There was no 
relevant information in the report.

The veteran was afforded a VA eye examination in July 2002.  
The veteran gave a history of being diagnosed with diabetes 
mellitus in 1995.  He reported having no eye pain.  He also 
reported having difficulty seeing near objects.  The veteran 
had best corrected vision of 20/30 in the right eye and 20/25 
in the left eye.  The veteran was diagnosed with a chalazion 
and myopia, with presbyopia in both eyes.  

A chalazion is "[a] chronic inflammatory granuloma of a 
meibomian gland."  STEDMAN'S MEDICAL DICTIONARY 315 (26th 
Ed., 1995).  Myopia is nearsightedness.  See Norris v. West, 
11 Vet. App. 219, 220 (1998) (citing 


DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1094 (28th ed. 
1994).  Presbyopia is a visual condition that becomes 
apparent especially in middle age and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation, and inability to focus sharply for near 
vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992) 
(citing WEBSTER'S MEDICAL DESK DICTIONARY 573).  

The veteran was afforded a VA endocrinology examination in 
September 2002.  The veteran gave a history of being 
diagnosed with diabetes mellitus in 1995.  He reported 
occasional episodes of hypoglycemia and his diabetes was 
self-managed.  He was not on a specialized diet.  The 
examiner reported that there were no diabetic eye changes.  
He noted that the July 2002 VA eye examination found only 
refraction errors.  The veteran did not have any restriction 
of activities related to his diabetes.  The veteran was 
prescribed several medications for control of his diabetes, 
to include insulin.  The veteran said he was followed by an 
internist every six months.  The pertinent diagnosis was 
diabetes mellitus, type II, well controlled.

The veteran submitted a statement in March 2004.  The veteran 
said that his diabetes symptoms had increased since he was 
first diagnosed.  He said that he now took insulin and other 
pills to treat his disease.  The veteran expressed concern 
about his medical condition and that he might have an 
accident at work one day and not be able to work again.

Associated with the claims file are VA treatment records for 
the period from September 2004 to January 2005.  The records 
pertain primarily to monitoring of the veteran's diabetes 
mellitus.  The veteran's blood sugar readings were reviewed.  
The dosage level of his medication was discussed.  The 
veteran was noted to run a warehouse for a document 
destruction company.  There were no limitations on his 
activities that were related to his diabetes mellitus.  A 
January 2005 entry reported that there was no retinopathy and 
no neurological symptoms related to his diabetes mellitus.



II.  Analysis

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the United States Court of Appeals 
for Veterans Claims (Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if a 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the veteran was awarded a 
Purple Heart for being wounded in June 1967.  The SMRs are 
negative for any treatment of the veteran's wound(s); 
however, his September 1968 separation physical examination 
noted the presence of superficial wounds of the right cheek 
and the right knee.  The Purple Heart Medal is indicative of 
participation in combat, at least for the incident involving 
the veteran being wounded.  In that case, if an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

As noted above, there is no evidence of any treatment for a 
GSW of any part of the body in the veteran's SMRs.  The only 
notation of a wound is contained in the September 1968 
separation physical examination report and accompanying 
clinical entry.  The report noted superficial wounds to the 
right cheek and right knee.  There was no mention of the 
eyes.  Moreover, there were no reported problems with the 
veteran's eyes during service, especially after the date of 
his Purple Heart in June 1967.

The July 2002 VA eye examination found no evidence of any 
residual of a GSW of the eye.  The veteran was noted to have 
a chalazion which is the result of an inflammation of a 
gland.  There is no evidence to show that the chalazion is 
due to any residual of a GSW some 35 years before.  

In addition to the July 2002 VA eye examination; the veteran 
underwent several other VA examinations.  He made no mention 
of any residual injury of the eyes as a result of his being 
wounded in service.  A review of the VA treatment records 
also shows that the veteran failed to mention any type of a 
residual problem from a GSW of the eyes in service.

The evidence does not show that the veteran suffers from any 
chalazion as a residual of a GSW of the eyes.  In fact, there 
is no residual of a GSW alleged by the veteran in his 
submissions or his statements to any VA physician.  .

In evaluating the veteran's claim, the Board has considered 
for application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), which provides for proof of a claim by satisfactory 
lay, or other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.  In this case, there is 
competent medical evidence of record to show that the veteran 
does not suffer from any residuals of a GSW to the eyes.  His 
September 1968 separation physical examination report 
provides evidence of superficial wounds not involving the 
eyes.  The only defect noted on his July 2002 VA eye 
examination was a chalazion.  

As noted above, the Court has held that 38 U.S.C.A. 1154(b) 
does not alter the fundamental requirement of a medical nexus 
to service.  See Clyburn, supra; Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  The Board finds that despite the 
veteran's contentions, in the absence of any medical evidence 
to establish a link between the veteran's chalazion and his 
military service or wound coincident therewith, his claim 
must be denied.

Higher Rating for Diabetes Mellitus

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for a higher evaluation 
for his diabetes mellitus is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected diabetes mellitus is rated 20 
percent disabling under Diagnostic Code 7931.  38 C.F.R. § 
4.119.  The veteran has been assigned a 20 percent rating 
since July 9, 2001.  As noted in the Introduction, the 
effective date for the veteran's disability actually predates 
the receipt of his original claim for disability compensation 
benefits on May 16, 2002.  The Board will consider the 
possibility of a higher rating from the established date of 
the assigned 20 percent rating - July 9, 2001.

Under to Diagnostic Code 7913, a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and a restricted 
diet.  A 40 percent evaluation is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  Id.

In this case, the veteran's diabetes mellitus does require 
insulin.  At the time of his September 2002 VA examination he 
was not on a restricted diet.  He was noted to be on a 
restrictive diet as of 2004.  There is no objective evidence 
of record, nor does the veteran contend, that there is any 
limitation of his activities as a result of his diabetes 
mellitus.  The 2002 VA examination and the VA outpatient 
treatment records show that the veteran has maintained an 
essentially steady status in regard to his diabetes mellitus.  

In summary, while the veteran is required to use insulin, and 
has been shown to be on a restricted diet, he has not 
required regulation of his activities due to his service-
connected diabetes mellitus at any time during the pendency 
of his claim.  Consequently, the next higher schedular rating 
of 40 percent for diabetes mellitus is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a chalazion or a higher 
rating for service-connected diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection in May 2002.  
The necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO originally wrote to the veteran in June 2002 and 
provided him notice of what evidence he should submit and 
what evidence VA was responsible for in developing his claim.  
The veteran was advised as to the best type of evidence to 
submit to support his contentions.

The RO again wrote to the veteran in January 2004.  The RO 
informed the veteran of the evidence that was required to 
substantiate his claim.  He was informed of the evidence of 
record.  He was further informed that he needed to have 
evidence of an injury or disease in service, a current 
disability and a nexus between the current disability and the 
injury or disease in service.  The RO provided additional 
notice of what actions would be taken to assist the veteran 
and what he needed to do in the development of his claim.  He 
was asked to identify pertinent sources of information or 
evidence that could be obtained to support his contentions.

The veteran responded in March 2005 that he had nothing 
further to submit.  He wanted his case forwarded to the 
Board.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not entirely provided until after the RO adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA in regard to the two issues 
decided.  

The veteran has been afforded VA examinations.  VA outpatient 
treatment records were obtained and associated with the 
claims file.  The veteran has not identified any outstanding 
pertinent evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for a chalazion is denied.

Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus is denied.


REMAND

The veteran is also seeking entitlement to service connection 
for an unspecified left knee disorder.  The veteran's SMRs 
are negative for any report of problems with the left knee 
during service.  As referenced above, the veteran was noted 
to have superficial wounds of the right knee as reported on 
his September 1968 separation examination. 

The veteran was afforded a VA orthopedic examination to 
evaluate his claim in July 2002.  The veteran reported that 
he experienced constant pain in the left knee for the 
previous four or five years.  The VA examiner reported that 
x-rays of the left knee showed a 1-millimeter retained 
metallic foreign body in the soft tissue at the anterior 
aspect of the left knee and multiple surgical clips at the 
projection of the medial aspect.  The examiner then provided 
a diagnosis of status-post traumatic injury of the left knee 
with residual pain of the joint.  The exact injury was not 
specified.

The VA examiner also opined that the "pain and suffering" 
that the veteran had endured over the years was at least as 
likely as not the result of the traumatic injury he received 
in service.  The VA examiner provided no basis for this 
opinion.  This is especially important in light of the fact 
that there is no objective evidence of record to show that 
the veteran suffered a left knee injury in service.  
Moreover, the x-ray reports, cited by the examiner, 
demonstrated evidence of surgery on the left knee - a subject 
not addressed by either the veteran or the examiner.

Accordingly, a new VA examination to evaluate the veteran's 
left knee claim is required.  The examination must include a 
full review of the SMRs, and a detailed history from the 
veteran regarding the surgery on his left knee such that 
appropriate records can be obtained, if necessary.  Then a 
final opinion is required, supported by a complete rationale, 
as to whether it is as least as likely as not that any 
current left knee disorder is related to service.  

The Board also notes that the veteran's only examination for 
his service-connected PTSD was conducted in September 2002.  
The veteran expressed a concern that his symptoms were 
getting worse in March 2004.  A new VA examination to assess 
the current status of the veteran's PTSD is required in order 
to fairly assess the veteran's claim for a higher rating.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment for his 
service-connected PTSD or treatment 
for his left knee.  The RO should 
specifically ask the veteran to 
state whether his left knee surgery 
took place in service, and if so, he 
should be asked to identify the 
medical facility.  Any outstanding 
records identified by the veteran 
should be obtained and associated 
with the claims file.

2.  Upon completion of the above 
development, the RO should schedule 
a VA orthopedic examination to 
determine the nature of the 
veteran's left knee disorder.  The 
veteran must be examined by a 
different examiner from the one who 
performed the September 2002 VA 
examination.  The examiner must 
review the claims file.  All 
necessary tests should be conducted 
which the examiner deems necessary.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed left knee disorder is 
related to the veteran's military 
service.  The report of examination 
must include the complete rationale 
for all opinions expressed. 

3.  The veteran should be afforded a 
VA psychiatric examination.  The 
examiner should review the claims 
file.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
to be necessary by the examiner), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should 
contain a detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, should be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

4.  After the requested development 
has been completed, the RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of 
this remand.  If a report is 
deficient in any manner, it should 
be returned to the examiner.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
should be furnished with a 
supplemental statement of the case 
that addresses all of the evidence 
added to the record and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


